DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election without traverse of Specie I directed to Fig 1 and Fig 9 and claims 1-4, 6-14, 16-17 and 19-20 in the reply filed on 5/6/2022 is acknowledged.

Drawings
The drawings (Fig 3 to Fig 6) are objected to under 37 CFR 1.83(a) because they fail to show the features of paragraph [53] as described in the Applicant’s disclosure (US Pub 20210266066). Here, it is not clear what the drawings (Fig 3 to Fig 6) on the left hand side are showing. The drawings (Fig 3 to Fig 6) on the left hand side appear to be pictures and not drawings in black/white only. As a reminder, any structural detail that is essential for a proper understanding of the disclosed invention should be shown clearly in the drawings. MPEP § 608.02(d). Thus, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: a second photodiode at a different location from the first photodiode, and the wavelength is determined based on a ratio of the measurements of the first photodiode and the second photodiode (e.g. similar to claim 2). This is because the omitted element is required for the determination of the wavelength as recited in claim 1 and shown in Fig 1 and Fig 9. In this case, without the omitted element there is no determination of the wavelength. Thus, the omitted element generates a gap in the claim and makes the claim indefinite.   

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the determining is based on a ratio of the measurements from a plurality of photodetectors (e.g. similar to claim 17). This is because the omitted step is required for the determination of the wavelength as recited in claim 16 and shown in Fig 1 and Fig 9. In this case, without the omitted step there is no determination of the wavelength. Thus, the omitted step generates a gap in the claim and makes the claim indefinite.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9, 12 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296).


Regarding Claim 1, Shih discloses a loss-based wavelength meter comprising: 
a first photodiode configured to measure power of monochromatic light (Fig 1, col 4 lines 34-50, col 5 lines 9-19 where a device has a first photodiode (3) configured to measure power of monochromatic light (5)); and   
an attenuation section having a monotonic wavelength dependency (Fig 1, Fig 2, col 4 lines 34-59, col 5 lines 9-19 where the device has an attenuation section (4) having a monotonic wavelength dependency (as shown in Fig 2)), wherein a wavelength of the monochromatic light is determined based on measurements of the first photodiode after the monochromatic light has traversed the attenuation section (Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45 where a wavelength (e.g. U1) of the monochromatic light (5) is determined based on measurements of the first photodiode (3) after the monochromatic light (5) has traversed the attenuation section (4)).
Shih fails to explicitly disclose the attenuation section being a loss section.
	However, Furusawa discloses 
	an attenuation section being a loss section (Fig 1, paragraph [39] where an attenuation section (loss generator 4) is a loss section). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the attenuation section (4) as described in Shih, with the teachings of the attenuation section (loss generator 4) as described in Furusawa. The motivation being is that as shown an attenuation section (loss generator 4) can be a loss section and one of ordinary skill in the art can implement this concept into the attenuation section (4) as described in Shih and better show and illustrate that the attenuation section (4) is a loss section i.e. because optical attenuation generates a loss in optical signals and which combination is being made because both systems are similar (i.e. they perform optical attenuation) and which combination is a simple implementation of a known concept of a known attenuation section (loss generator 4) into another similar attenuation section (4) for better clarifying its operation/configuration and which combination yields predictable results. 
  
Regarding Claim 2, Shih as modified by Furusawa also discloses the loss-based wavelength meter further comprising a second photodiode at a different location from the first photodiode, and the wavelength is determined based on a ratio of the measurements of the first photodiode and the second photodiode (Shih Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45 where a second photodiode (2) is at a different location from the first photodiode (3), and the wavelength (e.g. U1) is determined based on a ratio (IpB / IpA) of the measurements of the first photodiode (3) and the second photodiode (2)).

Regarding Claim 7, Shih as modified by Furusawa also discloses the loss-based wavelength meter wherein the loss section includes a doped semiconductor (Shih Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45 where the loss section (4) includes a semiconductor (e.g. InSb) and where it is known in the art that InSb is doped for the purpose of obtaining higher sensitivity).
  
Regarding Claim 9, Shih as modified by Furusawa also discloses the loss-based wavelength meter wherein the loss section includes Ge (Shih Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45 where the loss section (4) includes Ge). 
 
Regarding Claim 12, Shih as modified by Furusawa also discloses the loss-based wavelength meter wherein the loss section utilizes light coupling to a substrate (Shih Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45, where the loss section (4 or 15) utilizes light (5) coupling to a substrate 7 (i.e. via first photodiode (3 or 9) as shown in Fig 6(d))). 

Regarding Claim 16, Shih discloses a method of utilizing a loss-based wavelength meter comprising: 
providing monochromatic light through an attenuation section having a monotonic wavelength dependency (Fig 1, Fig 2, col 4 lines 34-59, col 5 lines 9-19 where a device provides monochromatic light (5) through an attenuation section (4) having a monotonic wavelength dependency (as shown in Fig 2)); 
detecting power of the monochromatic light after the attenuation section (Fig 1, Fig 2, col 4 lines 34-59, col 5 lines 9-19 where the device detects power (e.g. via 3) of the monochromatic light (5) after the attenuation section (4)); and  
determining a wavelength of monochromatic light based on measurements after the monochromatic light has gone through the attenuation section (Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45 where the device determines a wavelength (e.g. U1) of monochromatic light (5) based on measurements after the monochromatic light (5) has gone through the attenuation section (4)).   
Shih fails to explicitly disclose the attenuation section being a loss section.
	However, Furusawa discloses 
	an attenuation section being a loss section (Fig 1, paragraph [39] where an attenuation section (loss generator 4) is a loss section). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the attenuation section (4) as described in Shih, with the teachings of the attenuation section (loss generator 4) as described in Furusawa. The motivation being is that as shown an attenuation section (loss generator 4) can be a loss section and one of ordinary skill in the art can implement this concept into the attenuation section (4) as described in Shih and better show and illustrate that the attenuation section (4) is a loss section i.e. because optical attenuation generates a loss in optical signals and which combination is being made because both systems are similar (i.e. they perform optical attenuation) and which combination is a simple implementation of a known concept of a known attenuation section (loss generator 4) into another similar attenuation section (4) for better clarifying its operation/configuration and which combination yields predictable results. 

Regarding Claim 17, Shih as modified by Furusawa also discloses the method wherein the determining is based on a ratio of the measurements from a plurality of photodetectors (Shih Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45 where the device performs the determining based on a ratio (IpB / IpA) of the measurements from a plurality of photodetectors (2, 3)).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Feldman et al (US Pub 20050219536).

Regarding Claim 3, Shih as modified by Furusawa fails to explicitly disclose the loss-based wavelength meter further comprising a polarizing shaping section.
	However, Feldman discloses
	a polarizing shaping section (Fig 9A, where a device 900A has a polarizing shaping section 910 before photodetectors (904, 906) and attenuator (902)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the device 900A as described in Feldman. The motivation being is that as shown a device 900A can have a polarizing shaping section 910 before photodetectors (904, 906) and attenuator (902) and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with a polarizing shaping section 910 before photodetectors (2, 3) and attenuator (4) i.e. as an alternative so as to adjust the polarization of an incident optical signal for improving coupling and which modification is a simple implementation of a known concept of a known device 900A into another similar device for its improvement and for optimization and which modification yields predictable results. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Todt et al (US Pub 20110038036).

Regarding Claim 4, Shih as modified by Furusawa fails to explicitly disclose the loss-based wavelength meter wherein the second photodiode is located before the loss section for an input power measurement.
However, Todt discloses
	a second photodiode is located before a loss section for an input power measurement (Fig 1, where a module has a second photodiode (Power monitor #1) located before a loss section (VOA) for an input power measurement).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the module as described in Todt. The motivation being is that as shown a module can have a second photodiode (Power monitor #1) located before a loss section (VOA) for an input power measurement and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with the second photodiode (2) located before the loss section (4) for an input power measurement i.e. as an alternative in order to perform the optical power monitoring with/without attenuation from an optical signal that is transmitted and which modification is a simple implementation of a known concept of a known module into another similar device for its improvement and for optimization and which modification yields predictable results. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Yunoki (US Pat 6097874).

Regarding Claim 6, Shih as modified by Furusawa fails to explicitly disclose the loss-based wavelength meter wherein the loss section includes absorbing metal for a wavelength range of interest.
However, Yunoki discloses 
a loss section includes absorbing metal for a wavelength range of interest (Fig 2,  where a loss section (attenuator 2) includes absorbing metal for a wavelength range of interest). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the loss section (attenuator 2) as described in Yunoki. The motivation being is that as shown a loss section (attenuator 2) can include absorbing metal for a wavelength range of interest and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with a loss section (4) that includes absorbing metal for a wavelength range of interest i.e. as an alternative so as to perform the optical attenuation of the incident optical signal and which modification is a simple substitution of a known optical attenuator for another that is similar, namely, for the same purpose and for optimization and which modification yields predictable results. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Kasap (Optoelectronics and Photonics).

Regarding Claim 8, Shih as modified by Furusawa also discloses the loss-based wavelength meter wherein the loss section includes a semiconductor (Shih Fig 1, Fig 2, Fig 3, col 4 lines 34-59, col 5 lines 9-45 where the loss section (4) includes a semiconductor (e.g. Si)).
Shih as modified by Furusawa fails to explicitly disclose the semiconductor with a bandgap lower than photon energy in a wavelength range of interest.
However, Kasap discloses 
a semiconductor with a bandgap lower than photon energy in a wavelength range of interest (Fig 5.5, section “5.3 Absorption Coefficient and Photodetector Materials” pages 388-389 where a semiconductor (Si) has a bandgap (Eg) lower than photon energy in a wavelength range of interest (i.e. so as to excite an electron from a valance band to a conduction band for photogeneration)). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the semiconductor (e.g. Si) as described in Shih as modified by Furusawa, with the teachings of the semiconductor (Si) as described in Kasap. The motivation being is that as shown a semiconductor (Si) can have a bandgap (Eg) lower than photon energy in a wavelength range of interest (i.e. so as to excite an electron from a valance band to a conduction band for photogeneration) and one of ordinary skill in the art can implement this concept into the semiconductor (e.g. Si) as described in Shih as modified by Furusawa and better show and illustrate that the semiconductor (e.g. Si) has a bandgap (Eg) lower than photon energy in a wavelength range of interest (i.e. so as to excite an electron from a valance band to a conduction band for photogeneration) and which combination is a simple implementation of a known concept of a known semiconductor (Si) into another similar semiconductor (e.g. Si) for better clarifying its operation/configuration and which combination yields predictable results. 
 
Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Pacheco et al (US Pub 20040208437).

Regarding Claim 10, Shih as modified by Furusawa fails to explicitly disclose the loss-based wavelength meter wherein the loss section includes bend waveguides to assist modal overlap with an adjacent section.
However, Pacheco discloses 
a loss section includes bend waveguides to assist modal overlap with an adjacent section (Fig 2, where a loss section (attenuator 20) includes multiple bend waveguides (15) (e.g. as shown in Fig 1) to assist modal overlap (i.e. of modes 17) with an adjacent section (e.g. via core 11)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the loss section (attenuator 20) as described in Pacheco. The motivation being is that as shown a loss section (attenuator 20) can include multiple bend waveguides (15) (e.g. as shown in Fig 1) to assist modal overlap (i.e. of modes 17) with an adjacent section (e.g. via core 11) and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with a loss section (4) that includes multiple bend waveguides (15) (e.g. as shown in Fig 1) to assist modal overlap (i.e. of modes 17) with an adjacent section (e.g. via core 11) i.e. as an alternative so as to perform the optical attenuation of the incident optical signal and which modification is a simple substitution of a known optical attenuator for another that is similar, namely, for the same purpose and for optimization and which modification yields predictable results. 

Regarding Claim 11, Shih as modified by Furusawa fails to explicitly disclose the loss-based wavelength meter wherein the loss section utilizes coupling into radiative modes through waveguide roughness or waveguide bends.
However, Pacheco discloses 
a loss section utilizes coupling into radiative modes through waveguide bends (Fig 2, where a loss section (attenuator 20) utilizes coupling into radiative modes (17) through multiple waveguide bends (15) (as shown in Fig 1)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the loss section (attenuator 20) as described in Pacheco. The motivation being is that as shown a loss section (attenuator 20) can utilize coupling into radiative modes (17) through multiple waveguide bends (15) (as shown in Fig 1) and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with a loss section (4) that utilizes coupling into radiative modes (17) through multiple waveguide bends (15) (as shown in Fig 1) i.e. as an alternative so as to perform the optical attenuation of the incident optical signal and which modification is a simple substitution of a known optical attenuator for another that is similar, namely, for the same purpose and for optimization and which modification yields predictable results. 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Ackerman et al (Low Cost Athermal Wavelength Locker Integrated in a Temperature Tuned Single Frequency Laser Package).

Regarding Claim 13, Shih as modified by Furusawa fails to explicitly disclose the loss-based wavelength meter wherein the loss-based wavelength meter is an athermal integrated wavelength meter.
However, Ackerman discloses 
a wavelength meter being an athermal integrated wavelength meter (Abstract, Fig 6, section “III. Device Results” pages 168-169  where a wavelength meter (e.g. D1, D2) is an athermal integrated wavelength meter (e.g. because of a TEC)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the wavelength meter (e.g. D1, D2) as described in Ackerman. The motivation being is that as shown a wavelength meter (e.g. D1, D2) can be an athermal integrated wavelength meter (e.g. because of a TEC) and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device be an athermal integrated wavelength meter (e.g. because of a TEC) i.e. as an alternative so as to perform the determination of the wavelength without temperature influence and which modification is a simple implementation of a known concept of a known wavelength meter (e.g. D1, D2) into another similar device for its improvement and for optimization and which modification yields predictable results. 

Claims 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Todt et al (US Pub 20110038036) in further view of Campbell Jr et al (US Pat 5195151).

Regarding Claim 14, Shih as modified by Furusawa fails to explicitly disclose the loss-based wavelength meter further comprising a plurality of taps. 
However, Todt discloses   
a plurality of taps (Fig 1, where a module has a plurality of taps (beam splitters) for power monitors #1 and #2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the module as described in Todt. The motivation being is that as shown a module can have a plurality of taps (beam splitters) for power monitors #1 and #2 and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with a plurality of taps (beam splitters) for photodiodes (2, 3) i.e. as an alternative in order to perform power dividing from an output signal that is transmitted for the purpose of monitoring and which modification is a simple implementation of a known concept of a known module into another similar device for its improvement and for optimization and which modification yields predictable results. 
Shih as modified by Furusawa and Todt fails to explicitly disclose the plurality of taps for temperature insensitivity based on tap ratios of the plurality of taps.
However, Campbell discloses 
a tap for temperature insensitivity based on a tap ratio of the tap (Fig 1(e), col 16 lines 5-11 where a tap (1 x N coupler) (e.g. as shown in Fig 1(e)) is for temperature (thermal) insensitivity based on a tap ratio (coupling ratio) of the tap (1 x N coupler)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the plurality of taps (beam splitters) as described in Shih as modified by Furusawa and Todt, with the teachings of the tap (1 x N coupler) as described in Campbell. The motivation being is that as shown a tap (1 x N coupler) can be for temperature (thermal) insensitivity based on a tap ratio (coupling ratio) of the tap (1 x N coupler) and one of ordinary skill in the art can implement this concept into the plurality of taps (beam splitters) as described in Shih as modified by Furusawa and Todt and have the plurality of taps (beam splitters) be for temperature (thermal) insensitivity based on tap ratios (coupling ratios) of the plurality of taps (beam splitters) i.e. as an alternative so as to perform the power dividing from an output signal that is transmitted without temperature influence and which modification is a simple substitution of known optical taps for others that are similar, namely, for the same purpose and for optimization and which modification yields predictable results. 

Regarding Claim 19, Shih as modified by Furusawa fails to explicitly disclose the method further comprising utilizing a plurality of taps.
However, Todt discloses   
a plurality of taps (Fig 1, where a module has a plurality of taps (beam splitters) for power monitors #1 and #2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the module as described in Todt. The motivation being is that as shown a module can have a plurality of taps (beam splitters) for power monitors #1 and #2 and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with a plurality of taps (beam splitters) for photodiodes (2, 3) i.e. as an alternative in order to perform power dividing from an output signal that is transmitted for the purpose of monitoring and which modification is a simple implementation of a known concept of a known module into another similar device for its improvement and for optimization and which modification yields predictable results. 
Shih as modified by Furusawa and Todt fails to explicitly disclose the plurality of taps for temperature insensitivity based on tap ratios of the plurality of taps.
However, Campbell discloses 
a tap for temperature insensitivity based on a tap ratio of the tap (Fig 1(e), col 16 lines 5-11 where a tap (1 x N coupler) (e.g. as shown in Fig 1(e)) is for temperature (thermal) insensitivity based on a tap ratio (coupling ratio) of the tap (1 x N coupler)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the plurality of taps (beam splitters) as described in Shih as modified by Furusawa and Todt, with the teachings of the tap (1 x N coupler) as described in Campbell. The motivation being is that as shown a tap (1 x N coupler) can be for temperature (thermal) insensitivity based on a tap ratio (coupling ratio) of the tap (1 x N coupler) and one of ordinary skill in the art can implement this concept into the plurality of taps (beam splitters) as described in Shih as modified by Furusawa and Todt and have the plurality of taps (beam splitters) be for temperature (thermal) insensitivity based on tap ratios (coupling ratios) of the plurality of taps (beam splitters) i.e. as an alternative so as to perform the power dividing from an output signal that is transmitted without temperature influence and which modification is a simple substitution of known optical taps for others that are similar, namely, for the same purpose and for optimization and which modification yields predictable results. 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pat 5999271) in view of Furusawa et al (US Pub 20050089296) in further view of Colbourne et al (US Pat 5798859).

Regarding Claim 20, Shih as modified by Furusawa fails to explicitly disclose the method further comprising combining the measurements with a measurement from a highly accurate but periodic optical reference.
However, Colbourne discloses
	combining measurements with a measurement from a highly accurate but periodic optical reference (Fig 1, Fig 4a, where a device has circuit 11 that combines (i.e. in order to obtain a ratio) measurements (e.g. from 14a, 16a) with a measurement from a highly accurate but periodic optical reference (e.g. from 14b, 16b) (as shown in Fig 4a)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device as described in Shih as modified by Furusawa, with the teachings of the device as described in Colbourne. The motivation being is that as shown a device can have a circuit 11 that combines (i.e. in order to obtain a ratio) measurements (e.g. from 14a, 16a) with a measurement from a highly accurate but periodic optical reference (e.g. from 14b, 16b) and one of ordinary skill in the art can implement this concept into the device as described in Shih as modified by Furusawa and have the device with a circuit 11 that combines (i.e. in order to obtain a ratio) measurements (e.g. from 14a, 16a) with a measurement from a highly accurate but periodic optical reference (e.g. from 14b, 16b) i.e. as an alternative so as to perform the power monitoring using known two attenuating devices (14a, 14b) instead of one attenuating device (4) for the purpose of determining the wavelength and which modification is a simple implementation of a known concept of a known device into another similar device for its improvement and for optimization and which modification yields predictable results. 

Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

McNulty et al (US Pub 20170343411) and more specifically Fig 1.

Le-Gall et al (US Pub 20020044286) and more specifically Fig 1.

Alavie et al (US Pat 6310703) and more specifically Fig 2.

Tei et al (US Pat 6144025) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636